Title: Addition to the Revised Port Bill, [ca. 27 December] 1786
From: Madison, James
To: 


[ca. 27 December 1786]
⟨That from and after the first day of April next, the following places shall be, and the same are hereby established as ports of entrance and clearance …⟩ For all vessels coming from or going to sea, any part of Chesapeak Bay, or any part of the Maryland Shore below point lookout, at the port of Yeocomico: For all vessels coming from or going to any part of the Maryland Shore above the said point Lookout, at the said port of Yeocomico, or at the Port of Alexandria: provided that in all cases of entrance ⟨or clearance at Alexandria, the same shall and may be made with the deputy appointed by the naval officer of the said district⟩.
